     Case 3:20-cv-01408-MMA-BLM Document 10 Filed 11/23/20 PageID.46 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       SOUTHERN DISTRICT OF CALIFORNIA
10
11    JULISSA COTA,                                     Case No. 20-cv-1408-MMA (BLM)
12                                     Plaintiff,
                                                        ORDER GRANTING THIRD JOINT
13    v.                                                MOTION TO EXTEND DEADLINE
                                                        TO ANSWER OR RESPOND TO
14    LIDS, INC.,
                                                        COMPLAINT
15                                   Defendant.
                                                        [Doc. No. 9]
16
17
18         Julissa Cota (“Plaintiff”) and LIDS, Inc. (“Defendant”) jointly move for a third
19   extension of time within which Defendant must answer or otherwise respond to
20   Plaintiff’s Complaint. See Doc. No. 9. Good cause appearing, the Court GRANTS the
21   parties’ joint motion and ORDERS that Defendant answer or otherwise respond to the
22   Complaint on or before January 22, 2021. Additionally, given this is the third requested
23   extension, the Court ORDERS the parties to contact the assigned magistrate judge on or
24   before December 1, 2020 to schedule an early neutral evaluation conference. See CivLR
25   16.1.c.1.
26         IT IS SO ORDERED.
27   Dated: November 23, 2020
28

                                                    1
                                                                            20-cv-1408-MMA (BLM)
